Citation Nr: 0910074	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-23 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating decision rendered by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Veteran testified at a hearing before the undersigned 
member of the Board in October 2008.  The hearing transcript 
is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has a current diagnosis of bilateral 
sensorineural hearing loss and tinnitus which the Veteran 
contends is due to noise exposure in service.

The Veteran's service treatment records are negative for any 
complaint of or treatment for bilateral hearing loss, 
tinnitus, or any other ear problems while in service.  The 
service entrance and separation examinations showed normal 
hearing in both ears.  Though the Veteran's military 
occupation was a clerk, he reported that he was exposed to 
loud noises, specifically gunfire.  See October 2008 hearing 
transcript.  His duties included unloading trucks and cutting 
grass, but his main duties required that he work on the rifle 
range clearing jammed weapons.  Id.  According to the 
Veteran's testimony, dozens of soldiers were shooting all 
around him while he "unjammed" the weapons for five to six 
hours per day.  Id.  While the Veteran reported that he did 
not specifically remember experiencing hearing loss in 
service, he did recall experiencing headaches and plugged 
ears.  The Veteran testified that he has had no noise 
exposure since service.  Id.

VA audiology records from 2006 show the Veteran was treated 
with hearing aids.  A July 2007 private examination for 
hearing loss diagnosed bilateral sensorineural hearing loss 
and tinnitus.  A September 2008 private examination showed 
bilateral sensorineural hearing loss and tinnitus.  The 
examiner noted that Veteran had no family history of hearing 
loss and that the Veteran's only risk factor for hearing loss 
was noise exposure in the military.  This evidence suggests a 
possible link between the Veteran's current hearing loss and 
tinnitus and noise exposure in service.  Therefore, a VA 
examination is required.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006) the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must provide a medical examination when there is: (1) 
competent evidence of a current disability or persistent 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  

In this case, the Veteran has been diagnosed as having 
bilateral hearing loss and tinnitus.  Because the medical 
evidence in this case suggests a link between the current 
disabilities and service, a VA examination is necessary to 
determine whether the Veteran's bilateral hearing loss and 
tinnitus are related to noise exposure in service.  See 
McLendon.  

Furthermore, the Board notes the existence of outstanding VA 
treatment records and VA has a duty to assist the Veteran to 
attempt to obtain these records.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  The Board notes that in an October 2008 
Board hearing, the Veteran stated that he had been treated 
for hearing loss in the 1980's at St. Andrews Hospital in 
Baltimore, Maryland.  However, these records have not been 
associated with the claims file.  The Veteran also reported 
that he had been treated for hearing loss at the Bay Pines 
VAMC since 2001; however, there are no VA treatment records 
prior to 2006 associated with the claims file.  See October 
2008 hearing transcript.

The Board finds that once the additional evidence is added to 
the record, the Veteran should be afforded a new examination 
in compliance with VA's duty to assist.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers (both VA and 
private) who have treated him for 
bilateral hearing loss, tinnitus, or any 
other ear problems since discharge from 
service.  Specifically, the RO/AMC should 
request all treatment records from St. 
Andrews Hospital in Baltimore, Maryland 
dated in the 1980s, and the Bay Pines 
VAMC beginning in 2001 for the 
disabilities described above.  After 
securing the necessary release, the 
RO/AMC should obtain any records which 
are not duplicates of those contained in 
the claims file.

2.  The Veteran should undergo VA 
examination to determine the etiology of 
his bilateral hearing loss and tinnitus.  
The examiner should specifically comment 
as to whether it is as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the Veteran's hearing 
loss and/or tinnitus is etiologically 
related to service or whether such 
etiology is unlikely (i.e., less than a 
50-50 probability).  

The claims folder should be made 
available to the examiner.  It is 
requested that the examiner provide a 
supporting rationale for any opinion 
expressed pursuant to this remand.

3.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

